DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 04/08/2021, has been entered. 

      Claims 1-29 have been canceled.

       Claims 30-39 have been added.

       Claims 30-39 are pending.

3.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

     I. Claims 30-35, drawn to methods of detecting synapses in vivo by administering C1q-
         specific antibodies, classified in Class / subclass A61K 43/00.

    II. Claims 36-39, drawn to methods of detecting synapses in vivo by administering C1q-
         specific antibodies, classified in Class / subclass G01N 33/53.

4. Groups I-II are different methods. The inventions as grouped in Groups I-II are distinct, each from the other, because they represent different inventive endeavors as one does not suggest the other; therefore, each method is patentably distinct. 

     Further, they rely upon different ingredients, process steps and endpoints, where the ingredients differ in structures, physiochemical properties and/or mode of action and do not share a common structure that is disclosed to be essential for common utility.  

    Therefore, the Groups are patentably distinct and these Groups would impose an undue burden.

5.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for 
examination purposes as indicated is proper.

6.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
     (a) the inventions have acquired a separate status in the art in view of their different classification;
     (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

     (d) the prior art applicable to one invention would not likely be applicable to another invention;
     (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 

     Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
     If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.

     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

7.  In addition to the electing a Group from above, the following species election is set forth.  

     A)  If applicant elects Group I,
           then applicant should elect a particular imaging technique from those recited in claim 30 
           (e.g., PET, CT, SPECT, CAT, etc.).

             In addition applicant should elect a specific neurodegenerative disease or autoimmune 
             diseases disclosed on pages 12-13 of the specification.  

     These imaging techniques and diseases are patentably distinct because they differ in etiologies and therapeutic endpoints.

      The imaging techniques are distinct because they rely upon different devices, process steps and endpoints.

      The diseases are patentably distinct because they differ in etiologies and therapeutic endpoints.

 



     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

     Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

      B)  If applicant elects Group II,
            then applicant should elect a particular detection assay from those recited in claim 39 
            (e.g., ELISA, FACS analysis, micro-positron emission tomography.  

     These methods of detection are patentably distinct because they differ in ingreidents, process steps and endpoints. 

    Furthermore, the examination of species would require different searches in the scientific literature.  As such, it would be burdensome to search these species together. 

     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

     Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
       
8.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
     The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


9.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.

10.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(h).

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.
 
    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILLIP GAMBEL/
Primary Examiner, Art Unit 1644
July 24, 2021